DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/2/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because cited the NPL documents do not include dates (see 37 CFR 1.98(b)(5)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 6- are objected to because of the following informalities:
Claim 6 recites “wherein the disc being circular”, which is not grammatically correct.
Claims 7, 8, 9, 14, 15, 16, and 17 recite similar limitations.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
On page 5, line 8, “0.625 in and 1.5875 mm do not represent the same value. It appears that “0.625” in should be amended to recite --0.0625 in--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a second depth” in line 14. It is unclear if this refers to the same second depth as previously established or a different one. Claim 13 similarly recites “a second depth” in line 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 only recites “the first recess comprising a first depth; and the second recess comprising a second depth”. However, based on the understanding of a “recess”, it would be understood that the 
Claim 12 recites limitations which are fully incorporated in claim 11 from which it depends (see claim 11, lines 27-30). Thus, claim 3 does not further narrow claim 1 from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (U.S. PGPub 2018/0243055).
Claim 1: Ito et al. discloses (see especially embodiment of Fig. 13 and paragraphs 184-193) a dental milling disc device (80), comprising: (with reference also to Fig. 3 for details of the disc structure) a disc (1); a first gasket (72a); a second gasket (72b); the disc comprising a first surface (1a), a second surface (1b), and at least one lateral section (1f); the at least one lateral section comprising a first recess (defined by surfaces 1g and 1d), a second recess (defined by surfaces 1g and 1e), and a center section (protruding portion 1c); the first surface being positioned opposite to the second surface across the disc (paragraph 127 and evident in Fig. 3); the first recess and the second recess laterally traversing into and around the at least one lateral section (paragraph 128 and Fig. 3); the first recess being positioned adjacent the first surface (evident in Fig. 3); the second recess being positioned adjacent the second 
Claim 2: The first gasket is attached to the upper ledge and the first lateral sidewall; and the second gasket being attached to the lower ledge and the second lateral sidewall (evident in Fig. 13). 
Claim 3: The first recess comprising a first depth; and the second recess comprising a second depth (both recesses have a depth, e.g. in the vertical direction of Fig. 13). 
Claim 4: The dental milling disc comprises a first thickness of the first gasket (72a) being smaller than the first depth (evident in Fig. 13); and a second thickness of the second gasket (an analogous portion of 72b) being smaller than the second depth (evident in Fig. 13). It is noted that “a thickness” may refer to any portion having a thickness in any direction. 
Claim 5: The first depth is equal to the second depth (evident, and also paragraphs 132-133). 
Claim 6: The disc is circular in shape (Fig. 1). 
Claim 7: The first gasket and the second gasket are compressible (i.e. they are made from materials such as plastics - paragraphs 120 and 143 - noting that any material is compressible to an extent). 
Claim 8: The first gasket and the second gasket are annularly shaped (i.e. it is understood that they surround the circular disc about its circumference. See also paragraph 137). 
Claim 9: The first gasket and the second gasket are attached to the disc by an adhesive (paragraph 191). 
Claim 10: The first gasket is perimetrically (circumferentially) mounted adjacent (i.e. near) the first surface; and the second gasket being perimetrically (circumferentially) mounted adjacent (i.e. near) the second surface.

Claim 11: Ito et al. discloses (see especially embodiment of Fig. 13 and paragraphs 184-193) a dental milling disc device (80), comprising: (with reference also to Fig. 3 for details of the disc structure) a disc (1); a first gasket (72a); a second gasket (72b); the disc comprising a first surface (1a), a second surface (1b), and at least one lateral section (1f); the at least one lateral section comprising a first recess (defined by surfaces 1g and 1d), a second recess (defined by surfaces 1g and 1e), and a center section (protruding portion 1c); the first surface being positioned opposite to the second surface across the disc (paragraph 127 and evident in Fig. 3); the first recess and the second recess laterally traversing into and around the at least one lateral section (paragraph 128 and Fig. 3); the first recess being positioned adjacent the first surface (evident in Fig. 3); the second recess being positioned adjacent the second surface (evident in Fig. 3); the first recess delineating a first lateral sidewall (upper part of 1g) and an upper ledge (1d); the second recess delineating a second lateral sidewall (lower part of 1g) and a lower ledge (1e); the first recess being positioned opposite to the second recess across the center section (evident in Fig. 3); the first recess being positioned perimetrically around the first surface (paragraph 128); the second recess being positioned perimetrically around the second surface (Id.); the first gasket being mounted along the first recess and adjacent the upper ledge (evident in Fig. 13); and the second gasket being mounted along the second recess and adjacent the lower ledge (evident in Fig. 13); the first gasket being attached to the upper ledge and the first lateral sidewall; and the second gasket being attached to the lower ledge and the second lateral sidewall (evident in Fig. 13).
Claim 12: The first gasket is attached to the upper ledge and the first lateral sidewall; and the second gasket being attached to the lower ledge and the second lateral sidewall (evident in Fig. 13).
Claim 13: The first recess comprises a first depth; the second recess comprising a second depth (both recesses have a depth, e.g. in the vertical direction of Fig. 13); a first thickness of the first gasket (72a) being smaller than the first depth (evident in Fig. 13); a second thickness of the second gasket (an analogous portion of 72b) being smaller than the second depth (evident in Fig. 13 - noting that “a thickness” may refer to any portion having a thickness in any direction); and the first depth being equal to a second depth (evident, and also paragraphs 132-133).
Claim 14: The disc is circular in shape (Fig. 1). 
Claim 15: The first gasket and the second gasket are compressible (i.e. they are made from materials such as plastics - paragraphs 120 and 143 - noting that any material is compressible to an extent). 
Claim 16: The first gasket and the second gasket are annularly shaped (i.e. it is understood that they surround the circular disc about its circumference. See also paragraph 137). 
Claim 17: The first gasket and the second gasket are attached to the disc by an adhesive (paragraph 191). 
Claim 18: The first gasket is perimetrically (circumferentially) mounted adjacent (i.e. near) the first surface; and the second gasket being perimetrically (circumferentially) mounted adjacent (i.e. near) the second surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE202010001125 discloses a kit for holding milling blanks in a holder. In particular, the embodiment shown in Figs. 9-10 and 21 show a disc of the known type having circumferential recesses near the top and bottom surfaces, and rings 10 placed in the recesses. See paragraphs 17 and 57. This embodiment would also read on claims 1, 11, and several of the dependent claims.
U.S. PGPub 2020/0318739 discloses a disc having recesses and gaskets (200) in the recesses.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/             Primary Examiner, Art Unit 3726